 EMERSON ELECTRIC COMPANY149MemberPeterson,dissenting:The employeessought hereinby thePetitioner have beenrepresentedby theIntervenor in a production and maintenanceunit for 8 years.In view of this substantialcollective-bar-gaining history on a plantwide basis, and in the absence ofotherfactors whichwould warranttheirseverancefrom theestablished unit,TI would not accord these employees separaterepresentation.7See my dissenting opinion in W C. Hamilton and Sons, 104 NLRB 627.EMERSON ELECTRIC COMPANYandDISTRICT NO. 9 INTER-NATIONAL ASSOCIATION OF MACHINISTS, A.F.L., Peti-tionerandINTERNATIONAL UNION OF ELECTRICAL RADIOAND MACHINE WORKERS, LOCAL 1102, CIO. Case No.14-RC-2030.July 14, 1953SUPPLEMENTAL DECISION AND CERTIFICATION OFRESULTS OF ELECTIONPursuant to a Decision and Direction of Election,tan electionby secret ballot was conducted on February 6, 1953, under thedirection and supervision of the Regional Director for theFourteenth Region,in a voting group of machinists and tooland diemakers employed by the Employer. At the close of theelection,the parties were furnished a tally of ballots. The tallyshowed that of the approximately 207 eligible voters, 199ballotswere cast.Of theballots cast, 82 were cast for thePetitioner,102were cast for the Intervenor,and 14 werechallenged.Thereafter,onFebruary 11, 1953, the Petitioner filedtimely objections, and a corrected objection on February 16,1953, to the'conduct of the election.In accordance with theRules and Regulations of the Board,the Regional Directorconducted an investigation and, on March 17, 1953, issued andduly served upon the parties his report on objections toelection.In his report,the Regional Director found that thePetitioner'sobjectionsraised no substantial or materialissueswhich would justify setting aside the election, andrecommended that the objections be overruled,and that anappropriate certification of representatives be issued.On March 25,1953, the Petitioner filed exceptions to theRegional Director's findings and recommendations as to theseobjections along with a motion for reconsideration of reporton objections to election.On March 31, 1953, the RegionalDirector issued a supplemental report denying the motion forreconsideration and recommending that the Board overrulethe objection raised in the motion.The Petitioner filed ex-ceptions to this supplemental report.1102 NLRB 303.106 NLRB No 28. 150DECISIONSOF NATIONAL LABOR RELATIONS BOARDOn May 20, 1953, the Board issued a Supplemental Decisionand Certification of Results of Election in which it adopted theRegional' Director's recommendation that the Petitioner'sobjections to election be overruled for the stated reason thatthe Petitioner had failed to file timely exceptions to the Re-gional Director'sreport on objections to election.On July 1,1953, the Board, being apprised of the fact that the Petitionerdid file timely exceptions to the Regional Director's reporton objections to election,issued an order vacating and settingaside the Supplemental Decision and Certification of Resultsof Election for the purpose of reconsidering the matter withthe exceptions.The Board has considered the Petitioner's objections to theelection,the Regional Director's report on objections and theexceptions filed thereto,the Petitioner'smotion for recon-sideration,the Regional Director's supplemental report on themotion for reconsideration and the exceptions thereto, andhereby adopts the Regional Director's recommendation thatthe Petitioner's objections be overruled.The Petitioner objects to the election of February 6, 1953,on the ground that during the preelection and election periodtheEmployer permitted officials of the Intervenor to elec-tioneer in the plant during working hours. In its exceptions tothe report on objections,itsmotion for reconsideration, anditsexceptions to the supplemental report,thePetitionerasserts that the Employer assisted and supported the Inter-venor byentering into a contract with the Intervenor onOctober 31,1952, while this representation proceeding waspending, and by permitting the Intervenor,pursuant to thecontract,to solicit employees on company time andproperty,a privilege denied to the Petitioner.In its exceptions thePetitionermakes no mention of the number of observers atthe election or electioneering in the polling area,mattersraised in its objections and found to be without merit by theRegionalDirector.Concerning the issues raised by the Petitioner's exceptionsand motion for reconsideration,the Regional Director's reportsdisclose the following:The contract between the Employer and the Intervenorentered into on October 31, 1952, excluded from its coveragethe employees in the voting group in question,and notices tothat effect were posted on the Employer's bulletin boards.This contract permits Intervenor officers access to the plantto investigate and adjust grievances.Two Petitioner'switnesses,employees in the voting groupinvolved, gave affidavits stating that on January 30, 1953,three officials of the Intervenor came into their department,distributed IUE-CIO badges, and talked with individual em-ployees during working hours about plans the Intervenor hadfor them. Although one of thesewitnessesstated that foremenin the department "must have observed" the, incident, he couldnot identify any specific foreman as having been present. Theotherwitness stated that his foreman was not present and EMERSON ELECTRIC COMPANY151could not recall any other foreman being present.Investigationdid not reveal that the Employer was aware of the activitycomplained of or that it was called to the Employer's attention.A witness of Petitioner stated that on February 2, 1953, twoIntervenor officials came into the plant and discussed theapprentice plan with employees involved in the pending election,and that on that occasion Foreman Brown spoke with the offi-cials and they left the department.By affidavit another Petitioner witness, an employee in thevoting group, declared that on February 2, 1953, a notice ofthe Intervenor was posted on a bulletin board in a departmentof eligible employees,concerning a new agreement pertainingto seniority rights of occupational groups eligible to vote. Thewitness complained to the director of personnel that Inter-venor officials were electioneering in the department andbrought to his attention the notice posted on the bulletin board.The director called the foreman of the department where thewitness asserted the electioneering was going on and told himto keep the Intervenor'sofficials out of the department. Healso called the Employer's other plant involved in the electionand gave instructions that there was to be no electioneering oneither side.Concerning the notice on the bulletin board, thedirector stated that it was unauthorized and contained misin-formation.He called the general foreman and instructed himto remove all union-propaganda from the bulletin boards. OnFebruary 4, 1953, the director met with the witness and Peti-tioner's organizer and in a letter clarified the exclusion ofemployees in the voting group from the seniority provisionsof the Intervenor's contract of October 31, 1953, as amended.TheEmployer posted copies of this letter on its bulletinboards on February 5, 1953.The Petitioner'sobserver at the election stated that onFebruary 5, 1953, the Intervenor's plant chairman was passingout handbills in the plant.He further stated that Foreman Hesswas in his office at the time and therefore could not see theplant chairman.The observer then called the director of per-sonnel,who in turn called Foreman Hess bringing the incidentto his attention.Hess thereupon spoke with the Intervenor'sofficial,and the official left the department.On February 6, 1953, the day of the election,the polling wasconducted between the hours of 6:30 and 8 a. m., and from3 to 5 p. m. A witness of the Petitioner stated that he saw anofficial of the Intervenor in the plant,while the polling was inprogress,talking to an employee.When spoken to by the fore-man, the Intervenor'sofficial left.Another of Petitioner'switnesses saw the same official talking to an employee on thatday.The exact time and place of this conversation is notrevealed.A third Petitioner'switness,an eligible employee,stated that during the morning of February 6, 2 of the Inter-venor's officials talked to some 15 or 20 of approximately 80or 90 employees in his department.A complaint was lodgedby someone with the Employer, and when a personnel officertalked with the officials they left. 152DECISIONSOF NATIONAL LABOR RELATIONS BOARDInaddition,Petitioner'sobserver stated that while theelectionwas being conducted,he, the Board agent,and theobservers for the other 2 parties went to 1 of the eligibledepartments to release voters.The observer stated that hethen saw an Intervenor's official talking with an employee, andthat Foreman Whitey came over and told the official to leave.The Intervenor'sofficialwent another 50 feet and startedtalking with another employee.Whiteywent back to his office.The Petitioner'sobserver did not call this occurrence to theattention of the Board'sagent or any representative of theEmployer.The Petitioner does not specifically dispute the facts of theelectioneering incidents reported by the Regional Director, butit does dispute his conclusion that the incidents do not warrantsetting aside the election because the Employer did not knowof the incidents or took prompt action when they were broughtto its attention.The Petitioner would attribute responsibilityto the Employer for the presence of Intervenor'sofficialsinasmuch as the contract with the Intervenor required itsrepresentatives to report to foremen when leaving their de-partment or entering another department in the conduct of theIntervenor's business,and inasmuch as Government securityregulations required outsiders to register and state theirpurpose upon entering the plant.We do not agree with thePetitioner's argument.The Regional Director's investigationdoes not show any independent knowledge on the part of theEmployer of unauthorized entry and activity or acquiescenceby the Employer in any departure by the Intervenor from therequirements of the contract which gave its officials the rightof visitation.On the contrary, it is clear that when the Em-ployer had knowledge of any deviations from the contract bywhichthe Intervenor'srepresentatives did engage in elec-tioneering,it took forthright and affirmative steps to halt them.An employer in recognizing and dealing with a labor organ-ization during the pendency of a petition which raises a realquestion concerning representation, seriously interferes withits employees'free choice of their bargaining representatives. 2In the instant case, however,the contract entered into withthe Intervenor covered only employees not involved in theproceeding instituted by petition.The Board has recentlyreaffirmed its policy that employers must maintain neutrality,but without infringing upon the rights of an incumbent union toadminister its contract.3The investigation of the RegionalDirector does not disclose that the Employer was unneutral orthat it displayed any favoritism toward the Intervenor, despitethe fact that the Intervenor may have abused its greateropportunity to contact the employees in the voting group withoutthe Employer's knowledge or consent.4The Petitioner's exceptions and motion for reconsideration2lnternational ShoeCompany, 97 NLRB 772.3Lewittes&Sons, Inc.,101 NLRB 11074See Westinghouse Electric Corporation,91 NLRB 955. EMERSON ELECTRIC COMPANY153are based upon theEmployer'salleged interferencewith theelection by contractingwith the Intervenorand permitting theIntervenor to electioneer on company time and property duringthepreelection period.Thereremains for consideration,however,the questionof whetherthe Intervenor's activity onthe dayof the election made the circumstances surroundingthe conduct of the ballotingunfit forobtaining free results.We think it did not.Onlytwo of the incidents of electioneering are specificallyfixed at thetime thepolling was in progress.There is no rulewhich prohibits electioneering beforethe timeset for theelectionsMoreover,assuming arguendo that all ofthe inci-dents of electioneering which did occuron the dayof the electionoccurred while the election was in progress,no claim is madeby the Petitionerthat the Intervenor'sofficialsmade anycoercive statementsor wilfullyviolated any instructions of theBoard agent.6With respectto theincidentwhich thePetitioner's observerstated occurred when he went to release the-eligible employees,we note that although the Board agent was present in the samedepartment the incident was not brought to his attention.Moreover,at the close of the election the Petitioner's ob-server certified that"the balloting was fairly conducted, thatalleligiblevoterswere givenan opportunity to vote theirballots in secret,and that the ballot was protected in theinterest of a fair and secret vote."'Whilewe do not condone the conductof theIntervenor'sofficials in this case, we are not persuaded that the Intervenor'selectioneering on companytime and property beforeand on theday of the election,complainedof by the Petitioner,warrantssetting aside the election.The Intervenor has gained a majorityof the validballotscast in the election,the employees involvedindicatingtherebytheir desire to continueto berepresented as part of the pro-duction and maintenance unit.In accordance with our originaldecision,we find, therefore,that these employees are appro-priatelya part of the production and maintenance unit and theIntervenor may bargain for them as such.[The Boardcertifiedthat a majority of the validballots wasnot cast for District No. 9, International Association of Ma-chinists,AFL, which soughtto represent all machinists andtool and die makers in a separateunit. Accordingly,there wasno severance and this group therefore remains inthe produc-tion and maintenance unit representedby International Unionof Electrical,Radio & MachineWorkers, Local 1102, CIO.]Chairman Farmerand Member Peterson took nopart in theconsiderationof theabove Supplemental Decisionand Certifi-cation of Results of Election.5Mutual DistributingCompany, 83 NLRB 463.6Moyer & Pratt, Inc., 100 NLRB 1147.7Supra,footnote 5.